DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (PG Pub. No. US 2018/0090460 A1) in view of Mis (PG Pub. No. US 2005/0245066 A1).
Regarding claim 20, Chu teaches a semiconductor device (fig. 3f) comprising: 
a semiconductor region (¶ 0029: 30); 
a metal wiring (¶ 0029: 32) on a surface of the semiconductor region (fig. 3f: 32 disposed on 30); 
an organic insulating layer (¶ 0030: 35) on the surface of the semiconductor region, the organic insulating layer having a first opening to expose part of the metal wiring (fig. 3f: 35 disposed on 30, and including opening 37 to expose a portion of 32); 
a seed metal layer (¶ 0031: 38) covering the part of the metal wiring exposed from the first opening (fig. 3f: 38 covers portion of 32 exposed from 35), an inside face of the organic insulating layer in the first opening, and a portion of the organic insulating layer around the first opening (fig. 3f: 38 comprises an inside face portion disposed in opening 37, and a portion disposed around opening 37); 
a mask (¶ 0032: 40) covering an edge of the seed metal layer, the mask having a second opening to expose part of the seed metal layer (fig. 3f: 40 covers peripheral edge portion of 38 and exposes central portion of 38);
a barrier metal layer (¶ 0032: 44, comprising material equivalent to the barrier material disclosed in ¶ 0033 of the instant specification) on the seed metal layer exposed from the second opening of the mask (fig. 3f: 44 disposed on portion of 38 exposed from 40), the barrier metal layer having an outside face in contact with an inside face of the second opening of the mask (fig. 3f: 44 comprises an outside face contacting an inside face of 40); and 
a solder ball (¶ 0032: 46) on both the barrier metal and the mask left unremoved (fig. 3f: 46 disposed on 44 and unremoved portion of 40),
wherein the barrier metal layer is located within a section defined by the mask in plan view (fig. 3g: 44 provided within lateral boundaries of 40).
Chu further teaches the mask comprises photo-imagable material (¶ 0032: photoresist).  However, Cheng does not teach the mask primarily contains an inorganic dielectric material.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Chu with the material of Mis, as a means to provide a solder bump with dimensions smaller than an exposed portion of the device pad on which the solder bump is formed, facilitating bumping on tighter pitch designs (Mis, ¶ 0033).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  In the instant case, the inorganic material of Mis is suitable to provide the solder ball mask of Chu. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Chen et al. (PG Pub. No. US 2017/0345786 A1).
Regarding claim 21, Chu in view of Mis teaches the semiconductor device according to claim 20, comprising a solder ball (Chu, 46 and/or Mis, 111).  Chu in view of Mis further teaches solder balls connect semiconductor devices to external components (Chu, ¶¶ 0003-0004).
Chu in view of Mis is silent to wherein the solder ball has a diameter of 160 um.
Chen teaches a semiconductor device (fig. 13) comprising solder balls (¶ 0057: 1311, corresponding to 46 of Chu) connecting first and second semiconductor device components (1315, 1355), wherein the solder balls have a diameter of between 150 um and 300 um (¶ 0057).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Belanger et al. (PG Pub. No. US 2008/0157395 A1).
Regarding claim 22, Chu in view of Mis teaches the semiconductor device according to claim 20, comprising a barrier metal (Chu, ¶ 0032: 44, comprising material equivalent to the barrier material disclosed in ¶ 0033 of the instant specification)
Chu in view of Mis is silent to the semiconductor device further comprising a gold (Au) layer on the barrier metal, wherein the Au layer has a thickness of 10 nm.
Belanger teaches a solder bump (¶0043 & fig. 1: 20, corresponding to 46 of Chu and/or 111 of Mis) formed on a gold layer (¶ 0062 & fig. 1: 20 formed on gold layer 38), the gold layer formed on a barrier layer (¶ 0042 & fig. 1: 38 formed at least indirectly on barrier layer 16, corresponding to 44 of Chu), wherein the Au layer has a thickness in the range of a few hundreds to thousands of angstroms in thickness (¶ 0013).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the semiconductor device of Chu in view of Mis with the Au layer of Belanger, as a means to provide a protection layer against oxidation or corrosion (Belanger, ¶ 0062).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Ball et al. (PG Pub. No. US 2001/0002044 A1).
Regarding claim 23, Chu in view of Mis teaches the semiconductor device according to claim 20, comprising an inorganic mask (Mis, 107).
Chu in view of Mis is silent to wherein the mask includes an insulating silicon compound.
Ball teaches a solder electrode (¶ 0038: 22, corresponding to 46 of Chu and/or 111 of Mis) formed in a solder mask opening (¶ 0038 & fig. 3: 22 formed in opening 18 of mask 16), wherein the mask includes an insulating silicon compound (¶¶ 0034, 0037: solder mask 16 comprises materials such as silicon nitride and silicon oxide, among others).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Chu in view of Mis with the insulating silicon compound of Ball, as a means to provide a material suitable to withstand the temperatures of the molten conductive materials such as solder, without undergoing substantial conformational changes and without substantially degrading (Ball, ¶ 0034).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  In the instant case, the mask material of Ball is suitable to provide the solder ball mask of Chu in view of Mis. 
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Arvin et al. (PG Pub. No. US 2014/0339699 A1).
Regarding claim 24, Chu in view of Mis teaches the semiconductor device according to claim 20, wherein the barrier metal is a nickel (Ni) layer (Chu, ¶ 0032: 44 comprises nickel).
Chu in view of Mis does not teach a thickness of the Ni layer is from 3 um to 6 um.
Arvin teaches a barrier layer (¶ 0027: Ni layer 18, corresponding to 44 of Chu) disposed between a seed layer (¶ 0027: 17, corresponding to 38 of Chu) and a solder ball (¶ 0033 & fig. 3: 18 disposed between 17 and solder ball 30, corresponding to 46 of Chu), wherein the Ni layer comprises a thickness ranging from 0.5 um to 50 um (¶ 0037).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the barrier layer of Chu in view of Mis with the thickness of Arvin, as a means to provide a thinner UBM stack having less internal stress (Arvin, ¶ 0037).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Lin et al. (PG Pub. No. US 2010/0290191 A1).
Regarding claim 25, Chu in view of Mis teaches the semiconductor device according to claim 20, wherein the seed metal includes titanium (Ti) (Chu, ¶ 0031 and/or Mis, ¶ 0037).  Chu in view of Mis further teaches seed layers comprising palladium (Pd) conduction layers disposed on titanium-containing adhesion layers (Mis, ¶ 0037).
Chu in view of Mis as applied to claim 20 above does not teach the seed layer further comprising palladium (Pd) on the titanium, and a thickness of the titanium is 50 nm, and a thickness of the palladium is 100 nm.
Lin teaches forming a metal layer (¶ 0059: 13, comprising material similar to 42 of Chu) on first and second metal layers (¶¶ 0057-0058: 11 and 12), wherein the first metal includes a titanium (Ti) and the second metal layer includes a palladium (Pd) on the titanium (¶¶ 0056-0057: 11 comprises 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the seed layer of Chu in view of Mis with materials of Lin, as these are suitable materials for optimizing adhesion of metal layers in a semiconductor device (Lin, ¶ 0050).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  In the instant case, the material of Lin is suitable to form the seed layer of Chu in view of Mis.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Mis as applied to claim 20 above, and further in view of Fu et al. (PG. Pub. No. US 2013/0341785 A1).
Regarding claim 26, Chu in view of Mis teaches the semiconductor device according to claim 20, comprising edge of the seed metal and an inside edge of the mask (Chu, fig. 3f).
Chu in view of Mis is silent to wherein a distance between the edge of the seed metal and an inside edge of the mask is from 4 um to 8 um.
Fu teaches a semiconductor device (fig. 2) comprising a distance between a solder ball edge and a seed metal edge of about 15 um (¶ 0035: distance between edge of 50 and inclined edge of 55 is about (90um - 60um)/2). Fu further teaches the exemplary dimensions may scale downward with improvements in fabrication processes.
It would adjust the seed metal edge and an mask edge of Chu in view of Mis, as a means to reduce the dimensions of the semiconductor device for use in electronic devices such as a computer, a 
Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (PG Pub. No. US 2012/0061823 A1) teaches a semiconductor device (figs. 8-9) including a solder ball (46), a barrier layer (44), a seed layer (26) and a mask (28).
Cheng et al. (PG Pub. No. US 2018/0337142 A1) teaches a semiconductor device (fig. 1I) including a solder ball (¶ 0045: 240, corresponding to 46 of Chu) disposed on a metal wiring (¶ 0041: 220, similar to 32 of Chu) and a mask layer (¶ 0042: 230, similar to 40 of Chu), wherein the mask primarily contains an inorganic dielectric material (¶ 0042: 230 comprises inorganic material).
Kawashiro (PG Pub. No. US 2009/0230175 A1) teaches a solder ball (¶ 0046: 24, corresponding to 46 of Chu and/or 111 of Mis) formed in a mask opening (¶ 0046 & fig. 2B: solder ball 24 is connected to a mounting pad 14 provided on the bottom of an opening of a solder mask 12), wherein the mask includes an insulating silicon compound (¶ 0085: solder mask film comprises SiO2).
Lin et al. (PG Pub. No. US 2014/0124914 A1) teaches a solder mask comprising materials such as photoresist and silicon (¶ 0038: solder mask 130 comprises one or more of photoresist, silicon oxide and silicon nitride).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894